DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 24 June 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 24 June 2021 (“Response”).  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The Information Disclosure Statements filed 21 August 2021 and 06 December 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 
Claims 1–20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites computer-implemented functions including, among other limitations, “correlate the historical patterns and the predicted future fraud attempt.”
Applicant is respectfully reminded, for computer-implemented features, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
As an initial matter, the Examiner notes that claim 1 as originally-filed recites the same function noted above. However, originally-filed claim 1 does not disclose how “the historical patterns and the predicted future fraud attempt” themselves are “correlate[d]” and so does not provide the necessary written description support for pending claim 1. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter). That is to say, originally-filed claim 1 itself does not provide an algorithm that performs the function “correlate the historical patterns and the predicted future fraud attempt” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.

However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Applicant is also reminded, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(I).
Therefore, because an algorithm for the function “correlate the historical patterns and the predicted future fraud attempt” is not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, and in accordance with MPEP § 2161.01, claim 1 is rejected for lack of written description.
Claim 1 also recites the following additional functions: “compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger” and “predict a future fraud attempt from public data.” The Examiner finds that Applicant’s disclosure does not describe an algorithm(s) that performs these additional functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject e.g., the necessary steps and/or flowcharts) that performs the claimed function(s) in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For these additional reasons, claim 1 is rejected for lack of written description.
Dependent claims 2–7 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Dependent claim 5 also recites the following additional function(s): “identify an improvement to be made to an encryption of the endorsement policy based on the public data.” Originally-filed claim 5 does not disclose how the “improvement to be made to an encryption of the endorsement policy” itself is “identif[ied] … based on the public data” and so does not provide the necessary written description support for pending claim 5. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter). Furthermore, the Examiner finds that Applicant’s disclosure does not describe an algorithm(s) that performs this additional function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses:
The intelligent smart contract auto-evolving framework will also be analyzing any technological enhancement and will be assessing how the technological 
Spec. [0077]. 
However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For these additional reasons, dependent claim 5 is rejected for lack of written description.
Dependent claim 7 also recites the following additional functions: “identify a type of threat, predict a fraud scenario, identify a computing capability, and identify a computing feature.” The Examiner finds that Applicant’s disclosure does not describe an algorithm(s) that performs these additional functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “Based on analysis of current smart contract capabilities (reverse engineering or code analysis), the system may identify if the current smart contract can protect new types of threat or fraudulent attempts.” (Spec. [0082]). However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For these additional reasons, dependent claim 7 is rejected for lack of written description.
Claims 8–20 contain language similar to claims 1–7 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8–20 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a blockchain node, a method, and a non-transitory computer readable medium for modifying an endorsement policy in a smart contract of a blockchain for mitigating fraud, or generally, modifying transaction approval rules in contracts in a transaction network for mitigating fraud. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 
If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra‐solution activity should be reevaluated in Step 2B to determine if the element(s) are well‐understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5 
Step 1:  In the present application, claims 1–7 are directed to a blockchain node (i.e., a machine), claims 8–14 are directed to a method (i.e., a process); and claims 15–20 are directed to a non-transitory computer readable medium (i.e., an article of manufacture), all statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
Step 2A.1, regarding independent claims 1, 8, and 15:  The limitations of independent claim 1, which is representative of independent claims 8 and 15, have been denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 1 are identified in bold below:
[A] A blockchain node, comprising:
[B] a processor that when executing one or more instructions stored in a memory is configured to:
[C] compute historical patterns related to fraudulent attempts from a transaction log of shared ledger;
[D] predict a future fraud attempt from public data;
[E] correlate the historical patterns and the predicted future fraud attempt;
[F] modify, based on the correlation, a first endorsement policy of a meta state of a smart contract, the first endorsement policy configured to provide read and write access to specified endorsement nodes, without modifying a second endorsement policy, which is different than the first endorsement policy, of a logic-level state of the smart contract and that is read only; and
[G] add the modified endorsement policy to the smart contract.
Limitations [C] through [G], under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity or, alternatively, activities that can be performed in the human mind, both categories of abstract ideas under the 2019 PEG. For example, the claim limitations recite a node for [C] computing historical patterns, [D] predicting future fraud from the evaluation of public data, [E] correlating the historical patterns and the predicted future fraud, [F] modifying a transaction endorsement (i.e., approval) policy (i.e., rules) based on the correlation, and [G] adding the new policy/rules to a contract that governs future transactions. 
The claim recites commercial or legal interaction, including satisfying rules, policies, and/or agreements of a transaction between people, such as a financial transaction or a transaction of any kind of asset or consideration, which falls under the 2019 PEG abstract ideas category of certain methods of organizing human activity. In this case, the transaction is a sharing of public data, while ensuring integrity of the data. Regarding the computing, predicting, 
Therefore, the claim falls under activities that can be performed by a human mind as well as certain methods of organizing human activity (both enumerated groups of a judicial exception). Accordingly, the claim recites at least one abstract idea (the judicial exceptions).
Further, no specific structural or functional elements are recited in the system or functions of claim 1, and there are no additional claim elements that differentiate the limitations from processes having common aspects of organizing human activity or activities performed in the human mind. A node in limitation [A] can be a person or institution/organization of persons connected communicatively by a communication/transaction network, communicating the public data of limitation [D], which was created by the minds of humans in the public (e.g., news articles, blog posts, scientific papers, patent documentation, and the like). 
The description of these embodiments would not differ in function or result regardless of the blockchain descriptor recited in limitation [A]. First, a blockchain is not recited in the claims. But even if it were, a blockchain is not itself acting upon any of the data that the actors (nodes) 
Claims 8 and 15 recite substantially similar elements as claim 1 and therefore also recite the same abstract ideas detailed above. Claim 15 additionally recites a “non-transitory computer readable medium,” but no further structural elements (besides a general purpose processor) are recited. The medium could be a written policy or plan for addressing transaction requests.
Therefore, limitations [A] through [G] recite at least one abstract idea consistent with the 2019 PEG, and the analysis proceeds to Step 2A.2.  
Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract ideas into a practical application. It will be shown that the judicial exceptions are not integrated into a practical application.
Regarding claims 1, 8, and 15: In particular, claim 1 recites the additional elements in bold in limitations [A]–[G] below:
[A] A blockchain node, comprising:
 [B] a processor that when executing one or more instructions stored in a memory is configured to:

[D] predict a future fraud attempt from public data;
[E] correlate the historical patterns and the predicted future fraud attempt;
[F] modify, based on the correlation, a first endorsement policy of a meta state of a smart contract, the first endorsement policy configured to provide read and write access to specified endorsement nodes, without modifying a second endorsement policy, which is different than the first endorsement policy, of a logic-level state of the smart contract and that is read only; and
[G] add the modified endorsement policy to the smart contract.
The blockchain descriptor defining the node in limitation [A] merely suggests applying the abstract idea of storing and communicating transaction information defining the public data and rules about the public data and network participants in a technological environment that is recited at a high level of generality. There is no impact on the abstract idea itself just because it may be implemented on or through a blockchain. As previously stated, a blockchain would serve as a communication network and as a database for storing information, but a blockchain would not be required to provide the abstract functions of the claims. Further, no blockchain network is actually recited, and no particular features of a blockchain are being applied to the abstract ideas in the claims to integrate the abstract ideas into a practical application. The Examiner acknowledges the tamper-proof properties of a blockchain identified in Spec. [0030]–[0032], but this aspect of a blockchain is a benefit that has no impact on the abstract nature of the claims.
Further, outside of this technological environment, the transaction information for a sharing of public data or information about the public data could be physical or otherwise 
For example, in defining the node element of limitation [A] and the processor and memory elements of limitation [B] of claim 1 (as well as the computer readable medium and processor recited in claim 15), Applicant’s Specification, at [00139]–[00146], discloses generic computer hardware. A terminal or server is shown in a generic hardware operating environment in Fig. 8, performing the method steps by the computer elements in Figs. 3A, 3B, and 7A, for example, with no specificity linked to the technology of the hardware or software. “The system 800 comprises a computer system/server 802, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 802 include, but are not limited to, personal computer systems, server computer systems … network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.” Spec., [00139]. Further, “As shown in Fig. 8, computer system/server 802 in cloud computing node 800 is shown in the form of a general-purpose computing device.” Spec. [00141].

No additional hardware or software elements are recited in addition to the generally recited node, computer readable medium, processor, and memory. The mere nominal recitation of generic computer elements performing generic computer functions of “computing,” “predicting,” “correlating,” “modifying,” and “adding,” alone, does not differentiate the claim limitations from generic methods of organizing human activity or activities that can be performed in the mind of a human. The node, computer readable medium, processor, and memory are merely providing a generic technological environment. Further, the “smart” aspect of the contract in limitations [F] and [G] is merely a characteristic part of this generic technological environment in which the abstract ideas are implemented.
The additional claim elements, when viewed individually or as an ordered combination, recite the abstract ideas with mere instructions to implement them in a particular technological 
The judicial exceptions are not integrated into a practical application because the claim does not improve the functioning of any computerized device nor does it improve another technology or technical process, or provide meaningful limitations beyond generally linking at least one abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. The use of additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract ideas to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract ideas.
Accordingly, alone and in combination, the additional elements of claim 1 (and claims 8 and 15) do not integrate the abstract ideas into a practical application. Rather, the claim as a whole generally links the judicial exception to a technological environment defined by high-level recitations of computer functionality. Therefore, claim 1 is directed to at least one abstract idea not integrated into a practical application, and the analysis proceeds to Step 2B.
Step 2B of the § 101 analysis determines whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. Claim 1 (and claims 8 and 15) does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed with respect to step 2A, using additional elements to perform the generic computer functions noted above amounts to no more 
Dependent claim 2 (as well as claims 9 and 16) recites:
wherein the processor is configured to: endorse a transaction based on the modified endorsement policy; and add the endorsed transaction to the transaction log.
The functions of “endorsing” and “adding” recite the same abstract ideas of claim 1, and the claim recites no further specificity regarding the technological environment. This claim does nothing further to integrate the abstract ideas into a practical application. The activity of “endorsing” can be performed as a process of organizing human activity, and can be performed in or by the human mind, as an act of approving a transaction between entities of a network so that the transaction can take place (i.e., adding it to the network). This is a standard aspect of organizing human activity that does not require the generic technological environment of a blockchain, and nothing special is required of the processor in the claim. Claim 2 (as well as claims 9 and 16) does not recite any additional elements or concepts beyond the generic processor necessary to carry out an endorsement of a transaction to integrate the abstract ideas into a practical application. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment.
Dependent claim 3 (as well as claims 10 and 17) recites:
wherein the endorsement policy comprises a requirement for a level of encryption that is greater that a level of encryption of the endorsement policy.

Dependent claim 4 (as well as claims 11 and 18) recites:
wherein the public data comprises one or more of:  news source data, blog data, product literature, technical journal data, patent documentation, and shared ledger data.
Claim 4 recites descriptive, not positively recited limitations to independent claim 1 and recites further features of the public data, specifically “one or more of news source data, blog data, product literature, technical journal data, patent documentation, and shared ledger data.” This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. While this limitation may provide further helpful context for the claimed invention, it does not serve to confer subject matter eligibility of the claimed invention because it is not individually, or combined with the claim upon with it depends, more significant than the abstract concepts of the claimed invention.
Dependent claim 5 (as well as claims 12 and 18) recites:
wherein, when the processor is configured to modify the endorsement policy, the processor is further configured to:  analyze the public data; identify an improvement to be made to an encryption of the endorsement policy based on the public data; and modify the endorsement policy to include the improvement based on the improvement.
The steps of “analyzing,” “identifying,” and “modifying” recite the same abstract ideas of claim 1, and the claim recites no further specificity regarding the technological environment. This claim does nothing further to integrate the abstract ideas into a practical application. The activity of “analyzing” can be performed as a process of organizing human activity, and can be performed in or by the human mind, as an act of reviewing historical transaction data. Similarly, the activity of identifying a security improvement of the system (for example, access to data within the network), can also be performed as a process of organizing human activity, and can be performed in or by the human mind by applying the analysis results and what a human knows to be useful as an improvement (similarly to the expert’s ability to determine what should be included in the classification of data regarding the problematic patterns the expert sees, as in Spec. [0049], lines 4–5). A human can then “modify” the policies or rules of the network concerning approval of transactions based on this analysis. These are standard aspects of organizing human activity, which a human mind can perform, that do not require the generic technological environment of a blockchain. Further, nothing special is required of the processor in the claim.
Claim 5 (as well as claims 12 and 18) does not recite any additional elements or concepts, beyond the generic processor, to carry out the modification of an endorsement policy for enhanced security. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment, but they do not integrate the abstract ideas into a practical application. Additionally, as claim 5 is dependent from claim 4, regarding the types of data being analyzed, a human can easily analyze “news 
Dependent claim 6 (as well as claims 13 and 19) recites:
wherein, when the processor is configured to correlate the historical patterns and the predicted future fraud attempt, the processor is further configured to:  execute semantic parsing and matching algorithms.
The step of “executing” recites the same abstract ideas of claim 1, and the claim recites no further specificity regarding the technological environment when further limiting the “correlating” of claim 1. This claim does nothing further to integrate the abstract ideas into a practical application. The activity of “executing semantic parsing and matching algorithms” can be performed in or by the human mind, as an act of parsing, or breaking down and categorizing, natural language data and matching words or patterns between instances of data. The activity can be done with a paper and pencil or in a spreadsheet. An algorithm is merely a method that a human can perform in one or more cycles on one or more instances of data. This step is also akin to the expert’s ability to analyze data to determine what should be included in the classification of data regarding the problematic patterns the expert sees, as in Spec. [0049], lines 4–5. These are standard aspects of human data analysis, and although a processor, a generic technological environment of a blockchain, and automated natural language processing may assist with speed of analysis, a human mind can perform the tasks, which thus do not require the generic technological environment of processing node on a blockchain. 

Dependent claim 7 (as well as claims 14 and 20) recites:
wherein, when the processor is configured to predict the future fraud attempt from the public data, the processor is further configured to one or more of:  identify a type of threat, predict a fraud scenario, identify a computing capability, and identify a computing feature.
The activities to “identify,” “predict,” “identify,” and “identify” recite the same abstract ideas of claim 1, and the claim recites no further specificity regarding the processor of the blockchain node when further limiting the “predicting” of claim 1. This claim does nothing further to integrate the abstract ideas into a practical application. The activities recited in this claim are not specifically defined and require no more than an opinion by a human analyzer looking at historical fraud data that an identified fraud attempt might be categorized as “type of threat,” “a fraud scheme,” “a computing capability,” or “a computing feature” from indicators that the human analyzer identifies in instances of public data. The activities in this claim are akin to the expert’s ability to analyze data to determine what should be included in the classification of data regarding the problematic patterns the expert sees, as in Spec. [0049], lines 4–5. These are standard aspects of human data analysis, and although a generic technological environment of a blockchain and automated natural language processing and/or machine learning by the processor may assist with speed of analysis or identification, a human mind can perform the tasks, which thus do not require the generic technological environment of a blockchain. 

In summary, dependent claims 2–7, 9–14, and 16–20 merely recite information that is used to carry out the abstract ideas identified in the independent claims 1, 8, and 15, respectively. Therefore, they only serve to limit the abstract ideas of the independent claims. The dependent claims inherit all of the limitations and deficiencies of the independent claims without curing them and thus are directed to the same abstract ideas identified for the independent claims. These limitations are consistent with the types of ideas found to be methods of organizing human activity or activities which are reasonably performed in the mind of a human.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea of evaluating historical data from transactions in a network for the presence of fraud indicators and computing patterns of fraud, predicting future fraud from the evaluation results, correlating the patterns of fraud and the predicted future fraud, modifying transaction endorsement (i.e., approval) policies (i.e., rules), and adding the new policies/rules to a contract that governs future transactions in the network. Accordingly, claims 2–7, 9–14, and 16–20 are patent ineligible and rejected under 35 U.S.C. § 101 for the reasons above and as explained for claims 1, 8, and 15.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3, 8–10, and 15–17 are rejected under 35 U.S.C. § 103 as being unpatentable over Wince et al. (US 2020/0090188 A1) (“Wince”), in view of Zhang et al. (US 2020/0387503 A1) (“Zhang”) and Hyperledger Fabric (Document U on attached PTOL-892 and the NPL by Hyperledger, titled “Blockchain network,” cited by Applicant in the first IDS filed March 5, 2019; hereinafter “Hyperledger” or “Hyperledger Fabric”).
Wince, like the present invention, discloses a data exchange system and method using modified smart contracts for endorsing and adding a transaction proposal on a blockchain, with aspects to ensure the integrity of data and data “recommenders” participating on the blockchain. Zhang, like the present invention, discloses a blockchain maintenance method, apparatus, and computer-readable storage medium for updating an endorsement policy if a contract requires endorsement by a different node not specified by the endorsement policy. 
As per claim 1, Wince discloses:
A blockchain node, comprising (Figs. 1 and 2, peer 108, [0031], [0050]): 
a processor that when executing one or more instructions stored in a memory is configured to (Fig. 6, processor 603 and memory 605 of specific computing device 600, which may represent a peer 108, [0107], [0109]):
compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger ([0034], line 10, a machine learning (ML) model on the blockchain; [0035], lines 6–11, the ML model containing differences from historical transaction data; [0043], lines 3–5, 17–18, 23–26, a data aggregator 112 for aggregating shared data into a common format, and “some form of automation, … or artificial intelligence, to recognize patterns, formats, and data types, as well as reduce faulty data reads;” from a shared ledger, comprising transaction logs, Fig. 1, [0034], immutable ledgers 124, which comprises a world state 126 and a historical transaction data 128; Note: [0046], lines 15–21, the data aggregator 112 can be included in the peer 108); 
predict a future fraud attempt from public data (WINCE, [0090], lines 8-11, the historical transaction data can be used to train ML models, for oversight of the data exchange marketplace; [0092], lines 7-10, ML model to predict the likelihood and possibly the timeline for acquisition of a data object; [0093], watchdog system for oversight purposes to identify an unwelcome action, including “data falsification, fraudulent acquisition of data, false specification as to intended data usage, corruption of data, breach(es) of confidentiality, waste due to poorly defined smart contracts, and the like;” additionally, [0091], “a peer 108 … may be communicatively coupled to … a data science system 138 capable of training a machine learning model 126,” and “the data science 138 could be part of any entity 116;” thus, once trained, the data science system 138 and/or watchdog system can use the ML model to predict fraud; for example, see FIG. 2, data science system 138 can be specifically coupled to peer 108, 110, etc. and to data aggregator 112/legacy system 218/third party server 216 to detect fraud from public data (e.g., data object 214)); [and]
correlate the historical patterns and the predicted future fraud attempt (under broadest reasonable interpretation, once the ML model is trained, the ML model can be used on the public data after or before committing the public data to the blockchain as a blockchain transaction; e.g., after committing the public data to the blockchain: [0091], data science system 138 trains ML model; [0093], lines 7-8, watchdog system uses trained ML model to compare the world state 126 with the historical transaction data 128; e.g., before committing the public data to the blockchain, [0094], an entity may obtain data … through the marketplace;” “entity that then builds a machine-learning model based upon the data,” and “that ML model may subsequently be listed alongside the data object associated with the data set, and may be packaged together…”).
Wince does not disclose modifying one or more endorsement policies in the same smart contract. However, Zhang teaches modifying an endorsement policy in a smart contract (chaincode), as follows:
modify an endorsement policy specified in a smart contract ([0174], lines 2–9, “if there is a contract matter that requires the internal blockchain node to participate in the endorsement, the blockchain node group updates a chaincode for executing the contract matter. Updating an endorsement policy is included. An updated endorsement policy specifies the blockchain node group and another blockchain node group that needs to participate in the endorsement.”) based on the correlation (e.g., determining that the contract matter requires the updated chaincode); and 
add the modified endorsement policy to the smart contract ([0174], lines 9–11, “The blockchain node group … reloads an updated chaincode.” Zhang further discloses, in [0181]–[0182] and [0187]–[0188] that a blockchain maintenance apparatus affecting the modification to .
Hyperledger also teaches modify a first endorsement policy of a meta state of a smart contract, the first endorsement policy configured to provide read and write access to specified endorsement nodes, without modifying a second endorsement policy, which is different than the first endorsement policy, of a logic-level state of the smart contract and that is read only; and add the modified endorsement policy to the smart contract (Document U on attached PTOL-892, pages 66–67).
Although Wince does not disclose modifying the endorsement policy within the same smart contract, Wince can modify one or more smart contracts, or chaincodes, based on the correlations. Specifically, Wince teaches creating new smart contracts – a second smart contract chained to the first – to complete an endorsement of a transaction proposal by a recommender of data, when, for example, it does not have enough information to endorse the transaction proposal from the recommender, or if the first recommendation is adverse or contrary to another (see Wince, [0068]–[0070]), which it can base on, for example, credibility of the recommender (see Wince, [0070], lines 14–15), which it can determine by using machine learning correlations, as cited above.
It would have been obvious to a person having ordinary skill in the relevant art before the effective filing date of the present invention to combine the system of Wince, which uses different smart contracts when it determines that it requires endorsement by new nodes not specified in the current smart contract/chaincode for validation (e.g., credibility check) of other nodes and data participating in a transaction (as a data recommender, for example), with the system of Zhang/Hyperledger, which modifies the endorsement policy in an updated smart 
The purpose of Zhang is to dynamically add a participant node onto a blockchain, and as an option, it can dynamically change the rules of smart contracts, including endorsement policies, so that the new participant node can take on a role for which it was added to the blockchain. Zhang recognizes the benefit of dynamically adding nodes and automatically making changes to the rules of the nodes’ participation (see [0005]–[0006]). A person having ordinary skill would recognize that it would be even more efficient, for example, for Wince, to be able to modify a single smart contract with a modified endorsement policy instead of generating a new smart contract with a different endorsement policy for each endorsement change Wince requires. A person having ordinary skill in the art would have a reasonable expectation of success in modifying Wince in this way when looking at Zhang/Hyperledger.
Regarding dependent claim 2 (and claims 9 and 16), Wince in view of Zhang/Hyperledger teaches the limitations of claim 1. Wince further teaches:
wherein the processor is configured to: 
endorse a transaction based on the modified endorsement policy (Wince, [0070], lines 20-23, peer fully executes chaincode; an endorsed first transaction proposal may be received); and 
add the endorsed transaction to the transaction log (Wince, [0070], lines 23-26, addition of the transaction proposal to the marketing data in the world state, i.e., the shared ledger of transaction logs).

Regarding dependent claim 3 (and claims 10 and 17), Wince in view of Zhang teaches the limitations of claim 1. Wince further teaches:
wherein the endorsement policy comprises a requirement for a level of encryption that is greater [than] a level of encryption of the endorsement policy (Wince, [0088], line 10 – [0089], disclosing a chaining of new smart contracts to ensure proper credentialing of a peer to send or receive data to the blockchain. A “smart contract provides a governing protocol for automatic implementation of a decision-making process determining whether the acquirer meets qualifications permitting possession of the data object … associated with a data use policy dictating who may possess the data object … “ [0088], lines 15–20. Additional smart contracts require additional signatures. See [0089], lines 4–6. “The information from another entity may be obtained … to evaluate the identity or intention of the acquirer by requiring two signatures …” [0089], lines 7–9. Additionally, “the smart contract may be written such that only the data provider knows who else is being queried …” [0089], lines 12–14).
Hyperledger, titled “A Blockchain Platform for the Enterprise,” cited by Applicant in the third IDS filed January 9, 2021. On page 46 of the combined PDF as filed in the file wrapper of this application, “Security & Access Control” of Hyperledger Fabric is addressed. With no further definition by Applicant of “level of encryption,” a person having ordinary skill will understand that “level of encryption” might encompass at least the following options from this NPL:
a. Restrict the input data to chaincode to the set of endorsers only, by using visibility settings; and/or
b. Restrict data access to certain nodes by building access control into the chaincode logic. (Both are within the scope of claim 3, as would be understood by a person having ordinary skill in the art before the effective filing date of the present invention.) 
The disclosure of Wince as cited above meets the definition of “level of encryption,” made greater by changing the chaincode to either encompass additional chaincode encryption logic where the chaincode had not before encompassed it, or adding to the scope (i.e., level) of the encryption (by perhaps adding more endorsers for a transaction). Wince covers point (a.) by, for example, disclosing “the smart contract may be written such that only the data provider knows who else is being queried …” [0089], lines 12–14. Wince covers point (b.) at least by modifying the endorsement policy to require additional signatures, as in Wince, [0089]. The same known rules and options would apply to Zhang, which implements Hyperledger Fabric. Thus a person having ordinary skill in the art would understand that Wince’s implementations of .
Claims 4–7, 11–14, and 18–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wince in view of Zhang/Hyperledger, and further in view of Lenchner et al. (US 2019/0114395 A1) (“Lenchner”) and Ma (US 2018/0285996 A1).
Regarding dependent claim 4 (and claim 11), Wince in view of Zhang teaches the limitations of claim 1. Lenchner and Ma further teach the various descriptive elements of claim 4:
wherein the public data comprises one or more of news source data, blog data, product literature, technical journal data, patent documentation, and shared ledger data (Lenchner uses a blockchain to track ownership of intellectual property, specifically [0060], “documents, materials related to emails, books, scientific papers, online journals, journals, articles, drafts, audio data, video data, and/or other various documents or data sources capable of being published, displayed, interpreted, transcribed, or reduced to text…” including “… pages or articles of in a wiki or pages of a blog,” “word documents, wikis, web pages, power points, printable document format, or any document capable of being analyzed by a natural language processing system.” See also Lenchner, [0065].). 
Lenchner, like the present invention, discloses methods, a system, and a computer program product for managing intellectual property public data using a blockchain with immutable ledgers, natural language processing, and machine learning.

Additionally and alternatively, Ma uses a blockchain to manage intellectual property related to patent filings (an example of the “various other documents” as disclosed by LENCHNER), specifically [0070], “invention disclosures, patent applications, script disclosures, song disclosures, literary disclosures, collaboration formation and licensing transactions.” See also, Ma, [0203], in which “trust objects embedded into news articles … provide a sense of the reliability of the source” for “address[ing] the ‘fake news’ problem of the Internet today.”). Thus, Ma teaches additional specific types of public data that can be stored on a blockchain, falling within the data types of claim 4 and in line with Lenchner. Ma additionally demonstrates that it would have been obvious to a person having ordinary skill in the relevant art before the effective filing date of the prevent invention to use the system of Wince in view of Zhang, further in view of Lenchner in view of Ma, to manage the data types of claim 4 especially to look for fraud (e.g., “fake news”) within that data, as exemplified by Ma in [0070].

wherein, when the processor is configured to modify the endorsement policy, the processor is further configured to: 
analyze the public data (Zhang, [0181] and [0187], determines from the data of a contract matter whether an endorsement change needs to be made to include a different node or nodes.); 
identify an improvement to be made to an encryption of the endorsement policy based on the public data (Zhang, [0181] and [0187], determines from the data of a contract matter whether an endorsement change needs to be made to include a different node or nodes.); and 
modify the endorsement policy to include the improvement based on the improvement (See, again, Zhang, [0174], lines 2–9, which identifies required encryption improvements based on contractual requirements and modifies endorsement policies based on those encryption improvements.).
Additionally and alternatively, Lenchner further teaches the limitations: 
wherein, when the processor is configured to modify the endorsement policy, the processor is further configured to: 
analyze the public data (Lenchner, [0062]-0067], analyzes the public data of claim 4 using natural language processing (NLP), artificial intelligence, and machine learning. In Lenchner, [0064], “The data sources may be analyzed by an NLP system … to data mine or transcribe relevant information from the content of the data sources.”); 
identify an improvement to be made to an encryption of the endorsement policy based on the public data (Lenchner, [0066], “More specifically, the NLP system may data mine the 
The scope of claim 5 generally includes the “compute,” “predict,” and “correlate” steps from claim 1 to determine and effectuate the “level of encryption that is greater [than] a level of encryption of the endorsement policy” (which falls in the same category of “encryption improvement”) of claim 3. Zhang analyzes the blockchain situation requiring endorsement, and as explained in the analysis of claim 3 above, determines the need for a modified endorsement policy and modifies the endorsement policy thusly to ensure that the appropriate endorsers are included in the endorsement policy. 
Similarly to the analysis of claim 3, “an improvement to be made to an encryption” (i.e., encryption improvements) could require a swath of different encryption requirements and scenarios. For purposes of compact prosecution, the Examiner bounds the understanding of this claim to those points of (a.) and (b.) that are within the scope of making encryption improvements with regard to modifying an endorsement policy. At least Lenchner additionally discloses encryption improvements made from analyzing public data, as cited above, that fall squarely into this understanding. Modifying an endorsement policy based on these improvements, as previously explained, can entail merely changing who can or should perform 
A person having ordinary skill in the relevant art before the effective filing date of the present invention would have looked to at least Lenchner for its disclosure of the various ways to manage intellectual property on a blockchain as concerns dynamic security improvements, combining the concepts of Wince in view of Zhang for dynamically modifying a smart contract and endorsement policy to dynamically effectuate those security improvements on a blockchain. A person having ordinary skill would appreciate the improvement in attribution of ideas, for example, as disclosed in Lenchner at [0016]. 
Additionally or alternatively, a person having ordinary skill in the art before the effective filing date of the present invention would recognize the benefit of the combination of Wince in view of Zhang, further in view of Lenchner in view of Ma. Ma uses reputation and trust data to improve the security of public data transactions of intellectual property (Ma, [0088]-[0094]), “limiting access to certain information to putative collaborators with sufficient clearance based on reputation.” Ma, [0100]-[0101]. Ma uses a “reputation score to allow or not allow changes of a requesting user to be made.” Ma, [0104]. In Ma, “access is based on both the (sic) what the requestor user is authorized to access and the trust level of the requestor user and the current contractual relationship between the requestee user and the requestor user.” Ma, [0111], lines 9–12. A person having ordinary skill would appreciate the increase in trustability of participants on a blockchain, and the improvement of the integrity of data on the blockchain when fraud is detected and mitigated, as disclosed in Ma (see, e.g., Ma, [0123], [0164]).
 Wince in view of Zhang teaches the limitations of claim 15. Wince in view of Zhang, further in view of Lenchner in view of Ma further discloses the limitations of claim 18, which is a combination of the limitations of claims 4 and 5, as analyzed above. 
Regarding dependent claim 6 (and claims 13 and 19), Wince in view of Zhang teaches the limitations of claim 1. Wince in view of Zhang does not disclose the limitations of claim 6. However, Lenchner in view of Ma further teaches:
wherein, when the processor is configured to correlate the historical patterns and the predicted future fraud attempt, the processor is further configured to:  execute semantic parsing and matching algorithms (Lenchner discloses using natural language processing (NLP) with a component for semantic parsing and matching of concepts and ideas in the intellectual property public data transacted to the blockchain. See Lenchner, [0066]–[0068], “cognitive characteristics association component.” Lenchner is quiet as to predicting future fraud attempts, but Ma explicitly discloses the use of an NLP component (Ma, [0118]–[0121], FIG. 5, “Automatic Ontology Induction”) for automatic fraud detection at [0163]–[0164] and Fig. 12).
A person having ordinary skill in the relevant art before the effective filing date of the present invention would have looked to Lenchner in view of Ma for the concepts of analyzing public data such as intellectual property data, including the method of analyzing the data using natural language processing (including semantic and matching algorithms) for predicting future fraud attempts on a blockchain. That person would have been motivated to combine Lenchner in view of Ma with Wince and Zhang to detect fraud by NLP and machine learning for determining if and when to modify an endorsement policy on a blockchain to mitigate the effects of a bad actor, thus improving the cost, efficiency, integrity, security, knowledge, and utilization of public intellectual property data, as proposed by Ma at [0005]–[0016].
 Wince in view of Zhang teaches the limitations of claim 1. Wince further teaches:
wherein, when the processor is configured to predict the future fraud attempt from the public data, the processor is further configured to one or more of:  identify a type of threat, predict a fraud scenario, identify a computing capability, and identify a computing feature (Wince, [0093], watchdog system for oversight purposes to identify an unwelcome action, including “data falsification, fraudulent acquisition of data, false specification as to intended data usage, corruption of data, breach(es) of confidentiality, waste due to poorly defined smart contracts, and the like.”). 
Additionally and alternatively, Lenchner in view of Ma in combination with Wince in view of Zhang discloses further benefit for various forms of public data. The detection and prediction of fraud as disclosed by the present application, using the tools of artificial intelligence, machine learning, neural networks, and semantic parsing and matching algorithms (a subset of natural language processing) for learning what a future fraud attempt looks like in public data has vast applicability to identify various forms of fraud in parsed public data. Assuming that the public data is likened to that of Lenchner in view of Ma (as shown in the analysis of claim 4), many types of characteristics and data instances can be pulled from the intellectual property data related to threat types, fraud scenarios, computing capabilities, and computing features, in order to identify a type of threat, predict a fraud scenario, identify a computing capability, or identify a computing feature. 
MA provides some of these characteristics and data instances as examples, such as:
a. An intellectual property (IP) collaboration and exchange environment including information concerning IP declarations, recordings, patent filings, disclosures, descriptions, 
b. Transaction information and meta information concerning the above. Ma, [0071];
c. Changes to the above, made when and by whom. Ma, [0073], lines 19–20;
d. Metadata comprising keywords or terms of the descriptive information types above. Ma, [0073], lines 20–22;
e. An idea about the above information, for example, a plan, suggestion, or possible course of action to develop a product, service, process, or organization model. Ma, [0073], lines 25–27;
f. Identification of IP on the blockchain:  title, author, abstract, full content, fee authorized, access policy, inventor, assignee, applicant, timing of invention, ownership/provenance via a set of transactions, timestamps, licensing and royalty requirements for collaboration, mining reward, and nonce. Ma, [0074];
g. IP descriptive material such as text files, image files, video files, chat and messaging files. Ma, [0084]; and/or
h. Source control and revision tracking of the above. Ma, [0084].
Ma teaches the capturing, analysis, and use of vast types of data that could be included on a blockchain for managing intellectual property, similarly to the present invention. A person having ordinary skill in the art before the effective filing date of the present invention would appreciate the combination of the teachings of Wince, Zhang/Hyperledger, Lenchner, and Ma to determine how to identify a type of threat, predict a fraud scenario, identify a computing 
For example, a person of ordinary skill would recognize as obvious that the watchdog system or data science system of Wince in view of Zhang/Hyperledger could include the ML and NLP features from Lenchner in view of Ma, for example, for being able to handle the disparate kinds of public data as well as types of threats, fraud scenarios, and computing capabilities and/or features involving the public data. A person or ordinary skill would have reasonable expectation of success in combining the features with Zhang to modify one or more endorsement policies in a smart contract because this modification is performed after a decision to modify the endorsement policies has been made. Zhang would benefit from this additional intelligence in parsing contracts for making modification decisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where conflicting claims are not identical between an application being examined and a reference application or patent, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). See also MPEP § 804.
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/292,576 (reference application). 
The present application and reference application have the same inventive entity (specifically, the applications have the same assignee and inventors). Although the claims at 
NOTE: This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
35 U.S.C. § 112(a)
Applicant traverses the Examiner’s rejections. The Examiner reiterates that the specification does not describe how the present invention specifically identifies a type of threat (or what a type of threat might consist of), or specifically predicts a fraud scenario (or what a fraud scenario might consist of), or specifically identifies a computing capability (or what a computing capability might consist of), or specifically identifies a computing feature (or what a computing feature might consist of). A person having ordinary skill in the art before the effective filing date of the present invention would consider these elements to be different functions that may require different algorithms for identification, yet these elements are not uniquely described in the specification nor are any algorithms specifically described regarding how each element is determined or how an algorithm applies to each of a type of threat, a fraud scenario, a computing capability, or a computing feature (either in a similar or in a different way). 
Applicant argues that “[t]he Examiner must show that disclosure does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicants were in possession of the invention as now claimed. The Examiner has not done so.” Response 11–12. The Examiner requests Applicant to indicate in the specification an example of “a type of threat” or an example of “a fraud scenario” or an example of “a computing capability” or an example of “a computing feature.” Even if it can be argued that a person having ordinary skill in the art Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227  USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). This possession is shown “by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1656, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “Possession may be shown … by the disclosure of drawings … that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998). 
However, regarding such algorithms, a person having ordinary skill in the art before the effective filing date of the present invention would not know what is meant specifically by “[r]elated associated activities and contents may be categorized within one objective output set with the respective information/keywords/highlights of the activity,” Spec. [0080], for example. It would not be clear what “related associated activities” are, without more definition, at least because the listed elements of claims 7, 14, and 20 are disparate (i.e., they are essentially different in kind, not allowing ready comparison on their face such that one of ordinary skill would know what are “related associated activities” for the purposes of categorization “with the respective information/keywords/highlights of the activity”). Applicant’s disclosure may generally outline that data potentially containing fraud is categorized and generally that data 
That the Applicant discloses “a data processing engine [that] may make use of unstructured data fetched from these sources and performs unsupervised learning, viz. K-means clustering (as one embodiment) to categorize the data – thereby aligning repetitive data and habits for accuracy and conformity,” Spec. [0080], does not provide a sufficient disclosure of how the unstructured data from disparate sources is used to identify a type of threat (or what a type of threat might consist of, from what source), or to predict a fraud scenario (or what a fraud scenario might consist of, from what source), or to identify a computing capability (or what a computing capability might consist of, from what source), or to identify a computing feature (or what a computing feature might consist of, from what source).
35 U.S.C. § 101 
Applicant’s arguments filed in the Response regarding the rejections under 35 U.S.C. § 101 have been fully considered but they are not persuasive, as explained below. 
Applicant states that “[t]he present invention provides an improvement to conventional blockchain technology by providing a flexible and automated way to define endorsing requirements based on contextual and historical data.” Response 16. The Examiner disagrees. Applicant’s invention relies on modifying a smart contract, which is not the blockchain itself. A smart contract, so to speak, lies on top of a blockchain and applies chaincode to applicable transactions before they are written to the blockchain. Applicant’s invention is merely modifying the smart contract with particular rules (said endorsing requirements) before they are used to act upon transactions to be written to the blockchain. Thus, the modification of an endorsement policy, which is further applied to modify a smart contract, is not itself an improvement to 
Applicant further states, “The approach not only enables the specification of endorsing policies (endorsing requirements) based on the topology of the blockchain network, smart-contract requirements, involved parties, etc., but also provides a way to auto-adjust such requirements.” Id., referencing App. Spec. [0037]. The recited claims of the present invention are not enabled by any novel blockchain topology. The approach may enable the modification of endorsing policies and smart contract requirements, but this approach is akin to any type of human feedback loop applied when a human determines that changes to rules of a contract are necessary based on perceived characteristics of analyzed data. The approach can be applied in a traditional contractual setting and does not need a blockchain, nor is blockchain technology improved by the specific approach of the present invention to changing contractual rules. It has also been established that no technological improvement is being made to computer technology, as the invention utilizes generic computer elements for traditional computing activities.
Therefore, the Examiner reiterates, along with the updated Alice analysis under 35 U.S.C. § 101 in the section of this Office action entitled “Claim Rejections - 35 USC § 101,” that the amended claims do not recite a practical application of an abstract idea that results in an improvement to a computer system, as the Applicant contends. The Examiner thus maintains the § 101 rejection of claims 1–20 for at least this reason.
35 U.S.C. § 103 
Applicant’s arguments filed in the Response regarding the rejections under 35 U.S.C. § 103 have been fully considered but are moot in view of the new grounds of rejection herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.